NUMBERS 13-17-00218-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


CARLOS GARCIA,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 428th District Court
                           of Hays County, Texas.


             ORDER WITHDRAWING SEALED RECORD
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

       The mandate in the above cause has been issued. The Attorney General’s office

filed a motion to withdraw a sealed portion of the record in the above-referenced cause

in order to respond to appellant’s federal petition for writ of habeas corpus pursuant to 28

U.S.C. §2254, in cause number 1:21-CV-416-LY-AYA, in the United States District Court

for the Southern District of Texas, Austin Division.
       Having considered the motion, the Court is of the opinion that the motion should

be granted. The motion is hereby GRANTED by this order. The sealed record, consisting

of volume 6 of the reporter’s record, may now be provided to the Attorney General’s office.

The Attorney General’s office is ordered to agree and abide by the sealing order of the

trial court. Counsel is ordered to treat the disc containing the sealed records as

confidential and to safeguard it as an official and original court document. Counsel is

ordered to maintain the confidentiality of the information contained in this sealed record

and is prohibited from disseminating the sensitive information contained within the sealed

record to any person.

       Additionally, the Attorney General’s office is hereby ordered to return the disc

containing the sealed portion of the record to the Clerk of the Court on or before

September 30, 2021. If the Attorney General’s office is unable to return the record at that

time, it is ordered to file a response and motion in this Court by notifying this Court of the

status of the case and requesting a further extension on the return of the record.

                                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
8th day of July, 2021.




                                              2